Per Curiam.
This is an appeal from the trial court’s granting of the defendant’s motion to dismiss the plaintiff’s complaint for lack of personal jurisdiction. The record shows that the defendant’s appearance was filed on February 19, 1992, and the motion to dismiss was filed on March 31,1992. The motion to dismiss was filed more than thirty days after the filing of the defendant’s appearance. Under Practice Book §§ 1421 and *910144,2 the objection to personal jurisdiction is waived if a motion to dismiss is not filed within thirty days of the filing of an appearance.
The judgment dismissing the action is reversed and the case is remanded with direction to deny the motion to dismiss and to proceed in accordance with the law.

 Practice Book § 142 provides: “Any defendant, wishing to contest the court’s jurisdiction, may do so even after having entered a general appearance, but must do so by filing a motion to dismiss within thirty days of the filing of an appearance. Except in summary process matters, the motion shall be placed on the short calendar to be held not less than fifteen days following the filing of the motion, unless the court otherwise directs.”


 Practice Book § 144 provides: “Any claim of lack of jurisdiction over the person or improper venue or insufficiency of process or insufficiency of service of process is waived if not raised by a motion to dismiss filed in the sequence provided in Secs. 112 and 113 and within the time provided by Sec. 142.”